This is an original application for writ of mandamus to require the trial judge of the Thirty-Fourth district to fix the amount of the bond upon appeal necessary to supersede the final judgment granting an injunction, and to require the clerk of the court to approve and file the same.
As to the district judge, this application is the same as to allegations as cause No. 645, AEtna Club v. Jackson, 187 S.W. 971, this day handed down, and this application is granted for the reasons given in said cause.
As to the clerk, the application does not show that he has refused to perform his duty, so the writ will not issue against him. *Page 973